                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FALCK USA, INC., et al.,                          Case No. 19-cv-08171-JCS
                                                        Plaintiffs,                        Also Filed in Case No. 19-cv-06104-SBA
                                   8
                                                 v.
                                   9                                                       SUA SPONTE REFERRAL TO
                                         SCOTT GRIFFITH COLLABORATIVE                      DETERMINE WHETHER CASES ARE
                                  10                                                       RELATED
                                         SOLUTIONS, LLC,
                                  11                    Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On December 13, 2019, the United States District Court for the Northern District of Texas

                                  14   ordered its case number 4:19-cv-00773-O transferred to this district (where the case was assigned

                                  15   case number 19-cv-08171) based on the first-to-file rule and the case’s overlap with this Court’s

                                  16   case number 19-cv-06104, assigned to the Honorable Saundra Brown Armstrong. See Order (dkt.

                                  17   24). According to the Northern District of Texas’s order, “the claims and parties in [case number

                                  18   19-cv-08171] substantially overlap with those in [case number 19-cv-06104].” Id. at 6.

                                  19          The Court therefore refers case number 19-cv-08171 to Judge Armstrong pursuant to Civil

                                  20   Local Rule 3-12(c) to determine whether it is related to case number 19-cv-06104. Any party may

                                  21   file a response addressing whether the cases should be found related no later than December 24,

                                  22   2019. See Civ. L.R. 3-12(c), 3-12(e), 7-11(b).

                                  23          IT IS SO ORDERED.

                                  24   Dated: December 20, 2019

                                  25                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  26                                                    Chief Magistrate Judge
                                  27

                                  28
